 


109 HR 2804 IH: ADA Notification Act
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2804 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Foley (for himself, Mr. Shaw, Mr. Lewis of California, Mr. Thomas, Mr. Cox, Mr. Camp, Mr. Cunningham, Mr. Mack, Mr. Keller, Mr. Herger, Mr. Issa, Mr. McHugh, Mr. Green of Wisconsin, Mr. Terry, Mr. Kolbe, Mr. Bartlett of Maryland, Mr. Hunter, and Mr. Paul) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title III of the Americans with Disabilities Act of 1990 to require, as a precondition to commencing a civil action with respect to a place of public accommodation or a commercial facility, that an opportunity be provided to correct alleged violations. 
 
 
1.Short titleThis Act may be cited as the ADA Notification Act. 
2.Opportunity to correct alleged violations of ADA as precondition to civil actions regarding public accommodations and commercial facilitiesSection 308(a)(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12188(a)(1)) is amended— 
(1)by striking (1) Availability and all that follows through The remedies and procedures set forth and inserting the following: 
 
(1)Availability of remedies and procedures 
(A)In generalSubject to subparagraphs (B) and (C), the remedies and procedures set forth; and 
(2)by adding at the end the following subparagraphs: 
 
(B)Opportunity for correction of alleged violationA State or Federal court shall not have jurisdiction in a civil action filed with the court under subparagraph (A), or under a provision of State law that conditions a violation of any of its provisions on a violation of this Act, unless— 
(i)before filing the complaint, the plaintiff provided to the defendant written notice of the alleged violation, and the notice was provided by registered mail; 
(ii)the notice identified the specific facts that constitute the alleged violation, including identification of the location at which the violation occurred and the date on which the violation occurred; 
(iii)90 or more days has elapsed after the date on which such notice was provided; 
(iv)the notice informed the defendant that the civil action could not be commenced until the expiration of such 90-day period; and 
(v)the complaint states that, as of the date on which the complaint is filed, the defendant has not corrected the alleged violation. 
(C)ExceptionsSubparagraph (B) shall not apply to— 
(i)civil actions brought under Rule 65 of the Federal Rules of Civil Procedure requesting preliminary injunctive relief or temporary restraining orders; or 
(ii)civil actions brought under State or local court rules requesting preliminary injunctive relief or temporary restraining orders.. 
 
